Citation Nr: 0104083	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  98-20 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to an original rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than February 2, 
1998, for the award of a 100 percent disability rating for 
PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

The Board notes that the procedural history of this case is 
complex and is summarized as follows:  On September 30, 1994, 
the RO received the veteran's application for VA benefits 
which included a claim for entitlement to service connection 
for PTSD.  In February 1995, the RO granted entitlement to 
service connection for PTSD and assigned a 10 percent 
disability rating effective from September 30, 1994.  In 
April 1995, the veteran submitted a statement expressing his 
desire to apply for an increased rating for PTSD.  

In July 1995, the veteran requested entitlement to a 
temporary total rating for PTSD based upon a period of 
hospitalization and contended that the disability rating for 
his PTSD should be higher than the present evaluation.  In 
September 1995, the RO granted entitlement to a temporary 
total rating from May 18, 1995, and assigned a 10 percent 
rating effective from July 1, 1995.  

In February 1996, the veteran requested entitlement to an 
increased rating for PTSD.  In June 1996, the RO received a 
statement from the veteran which, in essence, requested 
information as to the status of his pending claim for an 
increased rating and requested entitlement to a temporary 
total rating based upon hospitalization.  In July 1996, the 
RO continued a 10 percent disability rating and noted that 
the veteran had failed to report for a scheduled VA medical 
examination.  In a July 1996 statement the veteran reported 
that at the time of the scheduled VA examination he was an 
inpatient at a VA PTSD clinic in California.  In September 
1996, the RO granted entitlement to a temporary total rating 
from May 28, 1996, and assigned a 10 percent rating from 
August 1, 1996.

In September 1996 the veteran submitted a statement which he 
noted was a formal notice of disagreement.  Subsequently, the 
RO issued a statement of the case as to the issue of 
entitlement to an increased rating for PTSD.  A September 
1996 VA medical service note indicated the veteran called to 
cancel his scheduled examination because he was having 
problems with PTSD and that he stated he would call to 
reschedule.  In an October 1996 statement, the veteran 
expressed his desire to continue his appeal.  In January 
1997, the veteran submitted a statement which he noted was 
his official notice of disagreement and requested the 
necessary paperwork to complete his appeal.     

In March 1997, the RO granted entitlement to an increased 
rating to 30 percent effective from August 1,1996, the date 
of reduction of the temporary total rating based upon 
hospitalization.  In April 1997 the veteran reported that he 
had never requested that his appeal be withdrawn and noted 
that his statement was a formal notice of disagreement.  In 
September 1997, the RO issued a supplemental statement of the 
case which reiterated the reasons and bases regarding the 
March 1997 rating decision.  

In correspondence dated in February 1998, the RO, in essence, 
erroneously notified the veteran that he had not perfected 
his appeal subsequent to the September 1996 statement of the 
case and that his request for a hearing had been accepted as 
a reopened claim.  The veteran then submitted a statement 
that he noted was a formal notice of disagreement from the 
March 1997 rating decision granting an increased rating to 
30 percent.  He also reported that he never submitted a 
written request to withdraw his appeal and requested 
information to continue his claim.  

In May 1998 the RO, inter alia, granted entitlement to a 100 
percent disability rating effective from February 2, 1998.  
It was noted that this was the date of the veteran's reopened 
claim for entitlement to an increased rating for PTSD.

Based upon a review of the claims file, the Board finds that 
the veteran timely perfected his appeal subsequent to the 
September 1996 statement of the case by correspondence 
received in October 1996 and that absent a written request 
from the veteran or his representative the appeal was not 
withdrawn.  See 38 C.F.R. §§ 20.202, 20.204 (2000).  The 
Board further finds that the veteran's April 1995 
correspondence received less than 2 months after rating 
action notification may be reasonably construed as a notice 
of disagreement from the original compensation level assigned 
in February 1995.  See 38 C.F.R. §§ 20.201 (2000).  
Therefore, the Board must conclude that the issue of 
entitlement to a rating in excess of 10  percent remained 
open from the date the veteran filed his original claim on 
September 30, 1994, until a 100 percent disability rating was 
awarded in May 1998.

Although the RO erroneously informed the veteran that his 
increased rating appeal had been terminated, the veteran was 
provided the appropriate citations for an increased rating 
and he continued to prosecute his claim for a higher 
disability rating.  Therefore, the Board finds the veteran is 
not prejudiced by the present decision as to entitlement to 
an increased rating for PTSD.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Board also notes that subsequent to the May 1998, rating 
decision the veteran submitted a notice of disagreement which 
expressed disagreement with the effective date established in 
that decision.  In October 1998, the RO issued a rating 
decision which denied entitlement to an earlier effective 
date for the grant of PTSD.  The veteran then submitted 
another statement that he noted was a notice of disagreement 
from the denial of entitlement to an earlier effective date 
for the grant of PTSD.  A statement of the case as to this 
matter was issued in November 1998.  

The RO received a VA Form 9 from the veteran in November 1998 
in which he expressed disagreement with the effective dates 
established for his PTSD.  He stated that an effective date 
should be established from September 29, 1994, the date he 
filed his claim for entitlement to service connection.  

In February 2000 the veteran testified at a personal hearing 
before the undersigned Member of the Board.  A copy of the 
transcript of that hearing is of record.  In a March 2000 
informal hearing presentation the veteran's representative 
styled the issue as entitlement to an earlier effective date 
for an increased rating for PTSD.

The Board finds although the RO styled the issue in the 
October 1998 rating decision and the November 1998 statement 
of the case as entitlement to an earlier effective date for 
the grant of service connection for PTSD, that the reasons 
and bases given addressed matters related to the denial of 
earlier effective dates for the award of an increased rating 
for PTSD.  The record does not reflect that the veteran 
contends he is entitled to an effective date earlier that the 
date of his original claim and there is no evidence that an 
effective date prior to that claim is possible.  Therefore, 
the effective date issue presently on appeal is more 
appropriately styled as entitlement to an effective date 
earlier than February 2, 1998, for the award of a 100 percent 
disability rating for PTSD.

In addition, correspondence was received from the veteran 
subsequent to the certification of the appeal.  The Board 
finds, however, that the documents received are essentially 
duplicates of evidence of record and do not include pertinent 
evidence requiring additional RO consideration prior to 
appellate review.  See 38 C.F.R. § 20.1304 (2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Medical evidence demonstrates that prior to May 18, 1995, 
the veteran's PTSD was manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
depressed mood, anxiety, and panic attacks.

3.  The veteran was awarded a temporary total rating 
effective from May 18, 1995, to June 30, 1995, because of a 
period of hospital treatment for his PTSD.

4.  Medical evidence demonstrates that the veteran had a 
total occupational impairment as a result of PTSD that 
existed continuously subsequent to his discharge from a VA 
hospital facility in June 1995.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating, but no 
higher, for the period September 30, 1994, to June 30, 1995, 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.130, 4.132, Diagnostic Code 9411 
(before and after November 1996); Fenderson v. West, 12 Vet. 
App. 119 (2000).

2.  The criteria for an effective date from July 1, 1995, for 
the award of a 100 percent disability rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107(a), 5110 (West 1991); 
38 C.F.R. §§ 3.400, 4.130, 4.132, Diagnostic Code 9411 
(before and after November 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

On September 30, 1994, the RO received the veteran's 
application for VA benefits, which included a claim for 
entitlement to service connection for PTSD.  The veteran 
requested the RO obtain VA outpatient treatment records and 
noted that he was scheduled for admission to a VA medical 
facility in October 1994 for PTSD treatment.

VA outpatient treatment dated from August 1994 to April 1995 
show the veteran was treated for PTSD, including a period of 
hospitalization in approximately October 1994.  Reports dated 
in September 1994 show the veteran complained of panic and 
anxiety attacks and reported that he was experiencing family 
and occupational problems.  The examiner noted that the 
veteran was alert, fully oriented, and clean.  His mood and 
affect were depressed.  There was no evidence of suicidal 
ideation, homicidal ideation, hallucinations, or delusions.  
His judgment was intact.  Subsequent treatment reports noted 
problems with anger, explosive behavior, depression, anxiety, 
poor memory, and job stress.

A January 1995 outpatient treatment report noted the 
veteran's PTSD was progressively worsening in severity with 
social and occupational dysfunction. The examiner indicated 
that the veteran was alert, fully oriented, and clean.  His 
memory functions were intact.  His mood was depressed and his 
affect was anxious.  There was no evidence of suicidal 
ideation, homicidal ideation, hallucinations, or delusions.  
His judgment was intact.

During VA examination in January 1995 the veteran complained 
of depression and panic attacks.  He also reported that he 
was experiencing problems in his employment as an insurance 
salesman and that he feared losing his job.  The examiner 
noted the veteran was alert, oriented, and properly dressed.  
It was noted he talked in a very low voice and became very 
emotional and tearful.  His memory was clouded and his affect 
was depressed.  He experienced daytime flashbacks, 
nightmares, and insomnia.  He was unable to maintain 
relationships and could not stand crowded places.  It was 
also indicated that if the veteran could not properly 
communicate he could not do his job.  The diagnoses included 
PTSD and major depression.  

In February 1995 the RO granted entitlement to service 
connection for PTSD and awarded a 10 percent disability 
rating.  The award was effective from September 30, 1994, the 
date of the RO's receipt of the veteran's claim.   

A February 1995 VA PTSD Clinical Team report noted the 
veteran discussed problems related to anger and plans to hurt 
others.  An April 1995 report noted that the veteran was not 
believed to be an immediate danger to himself or others but 
that he would benefit from a period of inpatient treatment.

On April 14, 1995, the RO received a VA Form 21-4138, 
Statement in Support of Claim, in which the veteran requested 
entitlement to an increased rating for PTSD.  He noted he had 
been receiving treatment for this disorder at VA medical 
facilities and that he would be attending the PTSD clinic in 
May.  

A VA discharge summary for a period of hospitalization from 
May 18,1995, to June 29, 1995, included diagnoses of PTSD, 
chronic, delayed, and major depression, single episode.  A 
current global assessment of functioning (GAF) score of 50 
was assigned and it was noted that the veteran's highest 
level of functioning over the previous year was 60.  The 
report noted the veteran was not employable.

VA treatment records include a July 1995 progress note which 
noted an assessment that the veteran seemed to be depressed 
with suicidal thoughts but that he denied any plans.  An 
August 1995 outpatient treatment report noted the veteran 
remained socially and occupationally impaired and that he was 
unable to hold gainful employment.  

A November 1995 statement from a VA clinical psychologist 
indicated that the veteran's PTSD significantly impaired his 
social and occupational functioning.  It was noted that upon 
discharge from inpatient treatment a psychiatrist found the 
veteran unemployable and that he had remained unemployable 
since that time.

In correspondence dated in February 1997 a VA physician noted 
that he had been the veteran's attending psychiatrist during 
the latter portion of his hospitalization at the PTSD clinic 
from May 28, 1996, to July 2, 1996.  It was the physician's 
opinion, in essence, that the veteran had been unemployable 
at that time and probably remained unemployable.

A March 1997 VA outpatient treatment report noted the 
veteran's PTSD was a severe social and occupational 
impairment and that he was unemployable.  A September 1997 
report noted marked social and occupational impairment 
causing unemployability.

During VA examination in March 1998 the veteran reported that 
he had been unemployed since 1995 and that he had been unable 
to work because of conflicts with co-workers and because he 
threatened his supervisor.  The examiner noted the veteran 
was causally and appropriately dressed but that he nervously 
shook his head, wrung his hands, and rocked back and forth in 
his chair.  He appeared to be very anxious and at times broke 
into tears and cried uncontrollably.  Speech was spontaneous 
with a low, monotonous tone that at times increased in 
intensity.  He exhibited a constricted range of effective 
responses that were intensely related to thought content.  
His thought content revealed suicidal thoughts and homicidal 
ideas.  He was able to express his thoughts and feelings 
appropriately.  He denied hallucinations and there was no 
evidence of any delusional thinking.  

The examiner noted the veteran was oriented to place, person, 
and time and was able to maintain his personal hygiene and 
basic activities of daily living.  It was also indicated that 
he experiences short-term memory loss and had poor 
concentration.  The veteran reported panic attacks 2 or more 
times per day.  He stated that he was either anxious or 
depressed all the time.  The diagnoses included chronic 
severe PTSD.  A GAF score of 20 was provided with some danger 
of hurting others, gross misperception of other's actions 
toward him, and obsessive behaviors.

In February 2000, the veteran appeared and presented 
testimony at a hearing on appeal before the undersigned 
Member of the Board.  The veteran testified that he had been 
informed by the RO that he canceled an appointment to undergo 
a VA examination in order to assess the severity of his 
service-connected PTSD.  He stated that on the day of the 
examination, he was unable to attend because of automobile 
trouble and requested that the examination be reschedule.  
The veteran pointed out that he initially filed his claim 
seeking entitlement to PTSD in 1994.  He further testified 
that several mistakes had been made regarding the scheduling 
of an examination to assess the severity of his PTSD.  In 
this regard, he noted that he had not been employed full-time 
since 1994. 

Analysis

Generally, the effective date of an evaluation and award of 
compensation for an original claim received more than one 
year after separation from active service is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.400 (2000). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation.  AB v. 
Brown, 6 Vet. App. 35 (1993).  The Court has also held that 
separate or "staged" schedular disability ratings may be 
assigned subsequent to an initial award of service connection 
based upon the facts in each case.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2000).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury is prohibited.  38 C.F.R. § 4.14 
(2000).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2000).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

The Court has held that where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

In November 1996 the schedular criteria for evaluations of 
psychiatric disabilities were amended, effective November 7, 
1996.  The "old" Rating Schedule provided a 30 percent 
rating when there was evidence of definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people; a 50 percent rating when there was 
evidence of considerable impairment of social and industrial 
adaptability; a 70 percent when there was evidence of severe 
impairment of social and industrial adaptability, and a 
100 percent disability rating when there were totally 
incapacitating psychoneurotic symptoms bordering on a gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities 
resulting in a profound retreat from mature behavior and a 
demonstrable inability to obtain or retain employment.  See 
38 C.F.R. § 4.132, General Rating Formula for Psychoneurotic 
Disorders, (effective before November 1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (effective 
before November 1996) was "qualitative" in character, 
whereas the other terms were "quantitative" in character, 
and invited the Board to "construe" the term "definite" in 
a manner that would qualify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons or bases" for its decision.  In a 
precedent opinion, dated November 9, 1993, the VA General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).

In addition, the Court had held that GAF scores were a scale 
reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32).  GAF scores ranging 
between 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).

The "new" Ratings Schedule provides a 30 percent disability 
rating for psychiatric disorders when there is evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  See 38 C.F.R. 
§ 4.130, General Rating Formula for Mental Disorders, 
(effective after November 1996).

A 50 percent rating is warranted when there is evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating requires evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is warranted with a total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The November 1996 amendments to the Ratings Schedule also 
indicate that the nomenclature employed in the schedule is 
based upon the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), which includes the GAF scale.  See 
38 C.F.R. § 4.130.  It is also noted that when evaluating a 
mental disorder, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission, and that the rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. 
§ 4.126(a) (effective after November 1996).  When evaluating 
the level of disability from a mental disorder, the rating 
agency will consider the extent of social impairment, but 
shall not assign an evaluation solely on the basis of social 
impairment.  Id.

Entitlement to an original disability rating in excess of 10 
percent

Based upon a review of the evidence of record, the Board 
finds the "new" rating criteria are more favorable to the 
veteran's claim for an original disability rating in excess 
of 10 percent, and that the disability picture more nearly 
approximates the criteria required for a 30 percent 
disability rating.  See  38 C.F.R. § 4.7.  Medical evidence 
demonstrates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to depressed mood, 
anxiety, panic attacks, and chronic sleep impairment.  The 
June 1995 VA hospital discharge summary noted the veteran's 
highest level of functioning for the previous year had been a 
GAF score of 60 which is indicative of moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  Therefore, the Board finds entitlement to a 
30 percent disability rating, but no higher, effective from 
September 30, 1994, to June 30, 1995, is warranted.

While there were reports prior to the veteran's hospital 
admission on May 18,1995, which could be construed as 
symptoms of a more severe disability, the Board finds the 
examiner's assessment of a GAF score of 60 for the previous 
year after an extended period of observation is persuasive.  
The Board also notes that the record indicates the veteran 
was actually employed, albeit with job-related problems, 
prior to that period of hospital treatment.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating. 

Entitlement to an Effective Date Earlier than February 2, 
1998,
for the Award of a 100 Percent Disability Rating for PTSD

Based upon a review of the evidence of record, the Board 
finds the "old" rating criteria are more favorable to the 
veteran's claim for an earlier effective date for the award 
of a 100 percent rating.  Medical evidence demonstrates that 
the veteran had a total occupational impairment as a result 
of PTSD that existed continuously subsequent to his discharge 
from a VA hospital facility in June 1995.  

The Board finds this represents a demonstrable inability to 
obtain or retain employment meeting the criteria for a 100 
percent rating under the "old" Ratings Schedule.  See 
38 C.F.R. § 4.132, General Rating Formula for Psychoneurotic 
Disorders, (effective before November 1996).  The Board also 
notes that the veteran was awarded a temporary total rating 
effective from May 18, 1995, to June 30, 1995, because of a 
period of hospital treatment for his PTSD.  Therefore, the 
Board must conclude that entitlement to a 100 percent 
disability rating for PTSD effective from July 1,1995, the 
date entitlement arose because the veteran's temporary total 
rating for hospitalization terminated, is warranted.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

Entitlement to a 30 percent disability rating for PTSD, 
effective from September 30, 1994, to June 30, 1995, is 
granted, subject to the regulations governing the payment of 
monetary awards.

Entitlement to an effective date from July 1, 1995, for the 
award of a 100 percent disability rating for PTSD is granted, 
subject to the regulations governing the payment of monetary 
awards.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals



 

